 

AFFIRMATION OF SUBORDINATION AGREEMENT

 

THIS AFFIRMATION OF SUBORDINATION AGREEMENT (this “Affirmation”) is made and
entered into as of April 23, 2015 by the undersigned creditor (“Creditor”) for
the benefit of Square 1 Bank (“Bank”).

 

RECITALS

 

GridSense Inc. (“Borrower”) and Bank are parties to that certain Loan and
Security Agreement, dated as of November 2, 2012, as amended from time to time
(the “Loan Agreement”). Creditor executed for the benefit of Bank a
Subordination Agreement dated as of August 13, 2013 (the “Subordination
Agreement”), with respect to Borrower’s issuance of subordinated debt securities
to Creditor. Borrower and Bank propose to enter into a 7th Amendment to Loan and
Security Agreement, dated on or about the date hereof (the “Amendment”), which
amends the Loan Agreement by, among other things, amending the payment schedule
with respect to a portion of the Obligations. Bank has agreed to enter into the
Amendment provided that, among other things, Creditor consents to the entry by
Borrower into the Amendment and agrees that the Subordination Agreement will
remain effective.

 

AGREEMENT

 

NOW, THEREFORE, Bank and Creditor agree as follows:

 

1. Creditor consents to the execution, delivery and performance by the Borrower
of the Amendment and the modifications to the Loan Agreement effected by the
Amendment, as well as all other amendments and modifications to the Loan
Agreement, both now existing or hereafter arising. The Subordination Agreement
shall remain in full force and effect with respect to all of Borrower’s
obligations to Bank, under the Loan Agreement as modified by the Amendment, and
otherwise.

 

2. Bank and Creditor each affirm its obligations under the Subordination
Agreement, and acknowledge that the Subordination Agreement shall govern the New
Indebtedness.

 

3. Unless otherwise defined, capitalized terms in this Affirmation shall have
the meaning assigned in the Subordination Agreement. This Affirmation may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one instrument.

 

[Signature Pages Follow]

 

GridSense Inc. – Affirmation of Subordination Agreement (April 2015)

 

1

 

 

IN WITNESS WHEREOF, the undersigned have executed this Affirmation of
Subordination Agreement as of the first date above written.

 

  “Bank”         SQUARE 1 BANK        





By:

    Name:     Title  

 

[Signatures Continued on Next Page]

 

GridSense Inc. – Affirmation of Subordination Agreement (April 2015)

 

2

 



 

  “Creditor”         ACORN ENERGY, INC.         By:     Name:     Title:  

 

[Signatures Continued on Next Page]

 

GridSense Inc. – Affirmation of Subordination Agreement (April 2015)

 

3

 

 

The undersigned approves of the terms of this Affirmation of Subordination
Agreement.

 

“Borrower”         GRIDSENSE INC.         By:     Name:     Title:    

 

GridSense Inc. – Affirmation of Subordination Agreement (April 2015)

 

4

 

 

 

